AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNtrpo Srarps Drsrrucr CoURT
                                                                  for the

                                                      Eastern District of Tennessee


    ASHTON HUGHES, JOSHUA VANDUSEN,                                 )
  SHANNON HELMERS, and CHARLES DODSON                               )
                                                                    )
                                                                    )
                            Plaintffis)                             )
                                                                    )       Civil Action No. 4:19-cv-28
                                                                    )
        DENISE JACKSON and RVSHARE, LLC                             )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To:   (Defendant's name and address)      RVshare, LLC
                                          cVoRegistered Agent, Harvard Business Services, lnc.
                                          16192 CoastalHwy
                                          Lewes, Delaware 19958




          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)               or 60 days if you
                                                                                                               -
are the United States or a United States agency, or an offìcer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
                      -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are: Philip N. Elbert, Esq.
                                          NEAL & HARWELL, PLC
                                          1201 Demonbreun Street, Suite 1000
                                          Nashville, TN 37203
                                          615-244-1713


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date              04t24t2019
                                                                                         Signature of Clerk or Deputy Clerk




       Case 4:19-cv-00028-CLC-SKL Document 2-l- Filed O4l24lL9 Page 1, ol2 PagelD #:27
      Case 4:19-cv-00028-CLC-SKL Document 8 Filed 05/16/19 Page 1 of 2 PageID #: 39
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-28

                                                              PROOF OF SERVICE
                         (Thß section should not beJiled wíth the court unless requbed by Fed. R. Civ. P. 4 (l))

           This summo ns for       (name of individual and titte, if   any)   RVshare, LLC

 was received by me on          (date)     0412412019


           Ü    I personally served the summons on the individual at þlace)
                                                                                      on   (date)                                 ;or
           I    I left the summons at the individual's residence or usual place of abodewiÍh                   fuame)

                                                                       , a person of suitable age and discretion who resides there,
           on   (date)                             , and mailed a copy to the individual's last known address; or
                                                                              ârt
           El I served      the summons on     (name of individuat)           r-    l'ã^    ü-t                                           , who is
            designated by law to accept service ofprocess on behalfof                fuame oforganization)               RVshare, LLC
                                                                                      on (date) 0510212019                        ;or
           il   I retumed the summons unexecuted because                                                                                       ;or

           [l   Other þpecify): SEE   ATTACHED DOCUMENTATION OF SERVICE UPON THE ABOVE-NAMED
                                   DEFENDANT BY USPS CERTIFIED MAIL.


           My fees are $                           for travel and $                         for services, for     a total   of$         O.OO




           I declare under penalty of perjury that this information is true.


           051t6/2019
                                                                                                    or4
 Date:                                                                                         ,
                                                                                                    Senter's signature

                                                                        Philip N. Elbert, Attorney for Plaintiffs
                                                                                                Printed name and title


                                                                       Neal & Harwell, PLC
                                                                       1201 Demonbreun St., Suite 1000, Nashville TN 37203

                                                                                                    Server's address


 Additional information regarding attempted service, etc:




       Case 4:19-cv-00028-CLC-SKL Document 2-1 Filed 041241L9 Page 2 of 2 PagelD #:28
      Case 4:19-cv-00028-CLC-SKL Document 8 Filed 05/16/19 Page 2 of 2 PageID #: 40
